Per Curiam
Vernie Wisemiller, an inmate at the Indiana State Prison, filed pro se a petition on January 20, 1960, entitled “Appeal of Motion To Re-Plead From Putnam Circuit Court.” Attached to such pleading is a petition for appointment of pauper counsel for petitioner and a “Motion To Withdraw Plea of Guilty and Allowed To Enter a Plea of Not Guilty.”
It appears that in April, 1956, petitioner plead guilty to a charge of rape and was sentenced to the Indiana State Prison on or about April 11, 1956. Petitioner’s motion to replead Was filed about the 20th of May, 1959, and denied on December 9, 1959.
An examination of the petition herein and all papers therewith shows there is no transcript, certified copies of the pleadings, orders or entries pertaining to the subject matter before the lower court.
Whether this be an original action or an appeal there is a failure to bring before this court properly a showing of any action in the lower court of which this complaint is made. There is, therefore, nothing before this court for consideration.
The petition is dismissed.
Note. — Reported in 166 N. E. 2d 335.